The indictment charges that the defendant forged the name of the firm of Williams  Murchison with intent to defraud George W. Williams and Daniel M. Murchison. And there was evidence tending to show that he did forge the name of the firm with intent to defraud the firm, but there was no evidence that George W. Williams and Daniel M. Murchison were the individual members of the firm, and therefore there was no evidence that the intent was to defraud George W. Williams and Daniel M. Murchison. And his Honor ought so to have charged the jury in response to the prayer of the defendant. His refusal to do so was error, for which there must be a venire de novo.
Let this be certified.
PER CURIAM.                                 Judgment reversed. *Page 145